ITEMID: 001-5095
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: S.P. v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British citizen, born in 1962 and resident in Tunbridge Wells. He is represented before the Court by Ms Kate Akester of Justice, in London.
A.
The applicant had an extremely difficult childhood. His father disappeared two weeks after his birth, while his stepfather was violent to the applicant’s mother and the children of the family. He and his brother were sent by the local authority to a boarding school to remove them from this disturbed environment.
The applicant was involved in offences of dishonesty. Following convictions for burglary and obtaining property by deception, he was placed under a supervision order in 1976. At this time, he came under the influence of R.D., a disturbed and violent boy of a similar age. It seems that R.D. decided that they should rob his grandmother. R.D. attempted to suffocate his grandmother with a cushion and when this was unsuccessful ordered the applicant to fetch an axe. The applicant admitted that he brought the axe but denied that he participated in the actual violence.
The applicant was arrested for murder on 9 March 1977. He was unable to communicate satisfactorily with his lawyers. He accepted their advice and pleaded guilty to manslaughter (diminished responsibility) on 7 July 1977. His case was adjourned for reports relevant to sentencing. On 29 July 1977 he was sentenced to detention for life under section 53 (2) of the Children and Young Persons Act 1933.
Meanwhile, R.D. was diagnosed as mentally ill. A restriction order was made under sections 60 and 65 of the Mental Health Act 1959. He was sent to Broadmoor Special Hospital.
The applicant was detained in St Charles’ Youth Treatment Centre until 1982. He was then released on licence and has been living in the community ever since.
Since his release, the applicant has not been arrested or come adversely to the attention of the authorities, save for an incident in 1996 when he broke down the door to his rented flat when he had locked himself out. He has been employed, generally in temporary positions in the catering trade, and has been prevented from working for some periods due to problems with his eyes necessitating surgery.
According to the conditions of his licence, the applicant has been required to see his probation officer once a month, and is subject to the approval of that officer as regards where he lives, the employment which he takes up and whether he can leave the country. His request for this supervision to be terminated by the Home Office was refused on 29 August 1997, despite his probation officer’s opinion that the requirement is unnecessary and counter-rehabilitative.
In or about the beginning of 1999, the applicant became aware that the Home Office issued new guidelines requiring more intensive supervision. He believes that this involves a requirement that his probation officer inform his employer, his benefit agency and the police about the applicant’s status on licence. He believes that the probation officer is also supposed to liaise directly with his sister, as next-of-kin.
On 1 April 1999, the applicant’s representative wrote to the Kent Probation Service, protesting the new guidelines (a copy of which had not been provided though requested), in particular submitting that the requirement for the Probation Officer to liaise with his sister was an unwarranted intrusion in his private life.
On 30 April 1999, the Kent Probation Service replied that they were forwarding the applicant’s letter to the Lifer Review Unit as it raised a number of important issues. The applicant’s probation officer informed him that no action would be taken in his case in relation to the new procedures until the authorities have come to a decision.
B. Relevant domestic law and practice
Detention for life
Section 53(2)-(3) of the Children and Young Persons Act 1933 provides that children between the ages of 10 and 17, where convicted on indictment of, inter alia, any offence punishable in the case of an adult with imprisonment for fourteen years or more, not being an offence the sentence for which is fixed by law, the court may sentence the offender to be detained for such period not exceeding the maximum term of imprisonment with which the offence is punishable in the case of an adult.
Release on licence and revocation of licences
Persons sentenced to mandatory and discretionary life imprisonment, custody for life and those detained during Her Majesty’s pleasure have a "tariff" set in relation to the period of imprisonment they should serve in order to satisfy the requirements of retribution and deterrence. After the expiry of the tariff, the prisoner becomes eligible for release on licence. Applicable provisions and practice in respect of the fixing of the tariff and release on licence have been subject to change in recent years, in particular, following the coming into force on 1 October 1992 of the Criminal Justice Act 1991 (the 1991 Act).
Where the sentence is not fixed by law (ie. a discretionary life sentence), the 1991 Act provides in section 34 that where a prisoner has served the tariff period and the Parole Board directs his release, the Secretary of State has the duty to release the prisoner on licence. For a life prisoner, the licence is in existence for the rest of his or her life (section 37(3)).
Pursuant to section 39 of the 1991 Act, the Secretary of State can authorise immediate recall if it appears to him that it is in the public interest to recall that person before such a recommendation can be obtained from the Parole Board.

The index for determining whether re-detention is justified is that of dangerousness, meaning a consideration of whether the offender constitutes an unacceptable risk of physical danger to the life or limb of the public (see R v. Secretary of State for the Home Department, ex. parte Prem Singh, unreported, transcript pp. 26F-27B, and the Singh v. the United Kingdom judgment of 21 February 1996, Reports 1996-I, at § 39).
On recall, an offender is entitled to a review before the Parole Board in the form of an oral hearing at which the prisoners are entitled to legal representation and there is provision for the examination and cross-examination of witnesses. Prisoners will also normally receive full disclosure of all material relevant to the question of whether they should be released prior to the hearing (see Parole Board Rules 1992). The Parole Board has the power to direct release.
